Knowlton, J.
The question in this case is whether there was evidence to warrant the findings of the judge who tried the case.
1. There was evidence that the libellee was guilty of cruel and abusive treatment of the libellant, even to the extent of inflicting considerable injury upon her person by violence. There was also evidence tending to show that he was cruel and abusive in other ways, so that her health was materially affected by his conduct.
2. The judge ruled that her letter to him written on September 23, 1895, “ if accepted and acted on by. him, is conclusive evidence of condonation of all causes of divorce then known to the libellant, unless the libellee was guilty of such subsequent misconduct as legally to invalidate the same.” To revive a cause of divorce for cruelty it is not necessary that the subsequent misconduct should be sufficient of itself to warrant a decree for divorce without regard to the previous cruelty. It is enough if there is such frequent unkindness or persistent ill treatment as to warrant a well grounded belief that, if the cohabitation continues, the ill feeling will quickly break out in acts of gross cruelty. Gardner v. Gardner, 2 Gray, 434. Robbins v. Robbins, 100 Mass. 150. Smith v. Smith, 167 Mass. 87. Johnson v. Johnson, 1 Ed. Ch. 439. Threewits v. Threewits, 4 Desaus. Eq. 560. Armstrong v. Armstrong, 27 Ind. 186. Farnham v. Farnham, 73 Ill. 497.
3. There was abundant evidence that the libellee broke the condition of his wife’s condonation. She was then pregnant, and her condition of health called peculiarly for kind and tender treatment from her husband. It is unnecessary to review the testimony. There was evidence of great unkindness on his part, manifesting itself in a variety of ways, and materially affecting her health. The rulings and refusals to rule were correct.

Exceptions overruled.